—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered February 23, 2001, convicting him of murder in the first degree (twelve counts), murder in the second degree (three counts), burglary in the first degree (two counts), burglary in the second degree, robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the third degree, grand larceny in the fourth degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s motion to withdraw his plea was properly denied. The defendant was afforded a reasonable opportunity to present his specific contentions by means of both written and oral applications (see People v Beach, 225 AD2d 364; People v Woodard, 208 AD2d 411). “ ‘The minutes of the plea proceeding establish that the plea was entered knowingly and volun*361tarily, belying defendant’s unsupported claims, inter alia, of coercion and ineffective assistance of counsel’ ” (People v Beach, supra at 364, quoting People v Galarza, 219 AD2d 514). New counsel need not have been appointed simply because counsel declined to join in the defendant’s pro se application to withdraw the plea. Moreover, the County Court adequately addressed the defendant’s contentions and properly rejected his motion on the merits (see People v Beach, supra).
The defendant’s remaining contentions are without merit. Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.